Citation Nr: 1138985	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-19 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to the assignment of separate disability evaluations for a thoracic spine disability and a lumbar spine disability.

2.  Entitlement to a higher initial rating for thoracolumbar scoliosis with disc bulge, protrusion and annular tear (low back disability), evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1986 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by the Veteran in a March 2007 statement, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

The Veteran's low back and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At no time during the pendency of the Veteran's appeal have VA regulations provided for the assignment of a disability evaluation for a thoracic spine disability.  


CONCLUSION OF LAW

The claim for a separate disability evaluation for a thoracic spine disability must be denied as a matter of law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5237 (2010); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5103, 5103A.  Because the application of the law to the undisputed facts is dispositive of this appeal, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

VA received the initiating claim on appeal, on September 25, 2006, as the Veteran participated in the Benefits Delivery at Discharge (BDD) Program.  In a February 2007 rating action, among other things, the RO granted service connection for thoracolumbar scoliosis with disc bulge, protrusion and annular tear and, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5237, assigned an initial 10 percent disability evaluation effective January 1, 2007 (the date following the Veteran's separation from service).  Presently, the Veteran maintains that this service connected low back disability should be rated separately as a mid-spine disability (i.e. the thoracic or dorsal segment) and a lumbar spine disability.  

Prior to the September 26, 2003, the Diagnostic Code provided separate diagnostic criteria for disabilities of the thoracic and lumbar spine, permitting the assignment of a disability evaluation for both segments of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5288, 5289, 5291-93, 5295 (2002).  However, VA revised the diagnostic criteria for the spine to reflect current medical science and indicated that a thoracolumbar spine disability most accurately reflected disabilities of the thoracic and/or lumbar spine, as "the thoracic [or dorsal] and lumbar segments [of the spine] ordinarily move as a unit."  67 Fed. Reg. 56509, 56512 (September 4, 2002).  In so doing, VA explicitly excluded from the revised diagnostic code any diagnostic criteria for the thoracic spine.  Id.; see also 38 C.F.R. § 4.71a, General Rating Formula for Disease and Injuries of the Spine (2010).  Accordingly, when the revision to the diagnostic criteria for the spine became effective September 26, 2003, VA no longer recognized a disability of the thoracic spine as a disability apart from the lumbar spine, eliminating any legal basis to assign a separate disability evaluation for any such condition.  

Where the law or regulations change after a claim has been filed or reopened, but prior to the conclusion of the administrative of judicial appeal, VA must apply the version of the relevant law or regulation that is most favorable to the Veteran, absent congressional or Secretarial intent to the contrary.  See Tarver v. Shinseki, 557 F.3d 1371, 1377-78 (Fed. Cir. 2009); see also Ervin v. Shinseki, 24 Vet. App. 318, 321-22 (2011).  In this regard, the General Counsel of VA has held that, ordinarily where a law or regulation changes during the pendency of a claim for a higher rating, the Board should first determine whether the revised regulation is more favorable to the Veteran.  See VAOPGCPREC 3-2000 (2000).  Under those circumstances the General Counsel advised that it may be necessary for the Board to apply both the old and new versions of the regulation.   

Here, however, VA received the Veteran's initiating claim on September 25, 2006, almost three years after VA revised the diagnostic criteria for the spine.  Although, prior to September 26, 2003, VA regulations permitted the assignment of separate disability evaluations for disabilities of the thoracic and lumbar spine, at the time the Veteran initiated his present claim, this regulation had been repealed.  Thus, at no time during the pendency of the appeal have the relevant VA diagnostic criteria provided for the assignment of a separate disability evaluation for a thoracic spine disability.  What is more, service connection is in effect for thoracolumbar scoliosis with disc bulge, protrusion and annular tear, which is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5237 (2010), and this diagnostic criteria contemplate and consider impairment of both the lumbar and thoracic spine.  Thus, there is no legal basis upon which to award the Veteran a separate disability evaluation for a thoracic spine disability and, to this extent, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The claims seeking entitlement to the assignment of separate disability evaluations for a thoracic spine disability and a lumbar spine disability is denied.  


REMAND

The Board observes that the Veteran receives regular treatment for his low back disability.  Pertinent records of his VA and military medical care, however, dated since October 2008 have not been associated with the claims folder.  Further, while not definitive, the record suggests that the Veteran likely receives regular private treatment associated with his low back disability, but no records generated after February 2007 have been associated with the claims folder.  Under the law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the claim must be remanded.

The Veteran was provided an October 2006 VA examination, concerning his low back disability.  In December 2006, approximately two months after his VA examination, a private medical provider commenced managing the Veteran's low back symptomatology with epidural steroid injections, suggesting service connected condition increased in severity shortly after his VA examination.  Additionally, as detailed above, the record suggests there are likely outstanding relevant treatment records.  Thus, the October 2006 VA examination does not presently provide a sufficient basis to make a fully informed evaluation of the Veteran's low back disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Accordingly, the Board is without discretion and must remand the claim. 

In addition, the Veteran's June 2007 statement and the medical records accompanying this submission reasonably convey the Veteran's contention that his cervical spine disability is likely related to military service and/or his service connection low back disability.  Generally, the Board would refer this matter to the agency of original jurisdiction (AOJ) for consideration in the first instance.  Here, however, the adjudication of the service connection claim for a cervical spine disability may impact the TDIU claim presently within the Board's jurisdiction.  Thus, the Board finds that the service connection claim for a cervical spine disability must be remanded to the AOJ for initial consideration because it is inextricably intertwined with the Veteran's TDIU claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Finally, in light of Rice and remand of the service connection claim for a cervical spine disability and the claim for a higher initial disability evaluation for a low back disability, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  Id.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to service connection for cervical spine disability and to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support these claims.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder. 

2.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed his low back symptomatology, as well as for his cervical spine symptomatology, to include any possible relationship to his service connected condition(s).  He should be provided an appropriate amount of time to submit this lay evidence. 

3.  The RO should contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received any treatment(s) and/or hospitalization(s), to include private doctor, D. Fairleigh, M.D., and private physicians assistant, S. Novak, P.A.C.; and the private North Florida Surgery Center and the West Florida Primary Care facilities, (I) for his low back, since February 2007; and (II) for his cervical spine.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file. 

4.  The RO must obtain all outstanding VA and post-service military medical treatment and/or hospitalization records related to the Veteran's low back condition, dated since October 2006.  The RO should also obtain any of the Veteran VA treatment and/or hospitalization records related to a cervical spine condition.  Any negative response should be in writing, and associated with the claims folder.

5.  After associating all outstanding records with the claims folder, the RO should schedule the Veteran for appropriate a VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to the Veteran's cervical spine and low back disabilities.  The claims folder should be made available to, and reviewed by the examiner, with such review noted in the provided examination report.  The examiners should record the full history of the respective disorders, including the Veteran's account of symptomatology and the relevant medical evidence of record.  Thereafter, the respective examiner should respond to the following:

Cervical and Lumbar Spine:  The examiner should identify all cervical and low back pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's cervical spine and low back.  

In addition, if possible, the examiner should state whether any cervical spine and/or low back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

The examiner must also state whether the Veteran has erectile, bowel or bladder problems related to his back disability.

The examiner must also indicate the impact the Veteran's respective conditions have on his ability to secure or follow a substantially gainful occupation.

Cervical Spine:  The examiner must state whether it is at least as likely as not that any diagnosed cervical spine disability is related to or had its onset in service.

Alternatively, the examiner must state whether it is at least as likely as not that any cervical spine disability was either (a) caused by or (b) is aggravated by a service-connected disability, to specifically include his service-connected low back disability.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's account of in-service injury and post-service symptomatology; (II) relevant treatment records generated at the private North Florida Surgery Center; (III) the October 2006 VA examination report; and any other medical evidence deemed pertinent.  

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  All findings and conclusions should be set forth in a legible report.  

6.  Then, adjudicate whether service connection is warranted for a cervical spine disability and readjudicate the Veteran's low back claim.  Then consider whether a TDIU is warranted.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


